DETAILED ACTION
This is the final office action regarding application number 16/657472, filed on October 18, 2019, which claims priority to U.S. Provisional Patent Application No. 62/812894 entitled "Induction Cooking System," filed March 1, 2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2022 has been entered.
Response to Amendment
The amendment filed on 10/04/2022 has been entered. Claims 1-9, 18-20 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection previously set forth in the previous Office Action mailed on 05/04/2022. 
Claim Interpretation
Claim 18 recites the limitation “voltage sensor”. The applicant states  on page 10 of the remarks submitted on November 22, 2021  that

    PNG
    media_image1.png
    213
    817
    media_image1.png
    Greyscale
Based on the above mentioned admission, the limitation “voltage sensor” is interpreted to mean “current sensor” as in claim 1. 
Drawings
The drawings are objected to because Fig. 2 and Fig. 3 of the original disclosure describes Vs_n and Vs_p connected to negative terminals of comparators 382 and 383 respectively; Vzcd connected to positive terminals of the comparators. However, paragraph [36] of the original disclosure describes 

    PNG
    media_image2.png
    419
    851
    media_image2.png
    Greyscale

 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-9, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable. 
Claims 1-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassill et al., US 6727482 (hereafter Bassill), and further in view of Son et al., US 10973091 (hereafter Son), Turki et al. US 20150009732 (hereafter Turki), and Park et al., US 8618747 (hereafter Park).
Regarding claim 1, Bassill teaches an induction heating device comprising an inductive heat source having a controller, a resonant converter, and an induction coil. Hence Bassill is the same field as the instant claim.
“A circuit for inductively heating cookware, the circuit comprising:” (Abstract teaches induction heating device)
“a series resonant inverter circuit comprising a plurality of switches and one or more induction coils structured to inductively couple to the cookware to heat the cookware,”(Annotated Fig. 5. The limitation “structured to inductively couple to the cookware to heat the cookware” describes what an induction coil does.)
“and a control circuit configured to control switching of a first set of one or more of the plurality of switches… and a second set of one or more of the plurality of switches” (Fig. 3, and 4 teaches controller 130 generates control signals Vc1 and Vc2. Fig. 5 teaches switches 10 and 40 are controlled by signal Vc1 whereas switches 30 and 40 are controlled by signal Vc2.)

    PNG
    media_image3.png
    484
    706
    media_image3.png
    Greyscale

Fig. 5 of Bassill teaches series resonant inverter
 “ configured to achieve at least one of zero current switching or zero voltage switching” (Bassill teaches that zero voltage switching using frequency modulation, phase angle modulation is known in the art in column 1, lines 58- column 2, lines 3. Bassill explicitly teaches a variable frequency variable duty cycle controller “wherein the control voltage has a switching frequency of greater than a resonant frequency of the resonant converter in order to produce zero-voltage switching” as taught in claim 4, and Fig. 4.)
However, Bassill does not teach a current sensor for both positive and negative half cycles, a control circuit comprising comparator and PWM. 
 “the inverter circuit comprising a current sensor configured to sense a coil current signal across the one or more induction coils and generate a first sensed voltage signal corresponding to …….the coil current signal and a second sensed voltage signal corresponding to …… the coil current signal;” (Son teaches an induction heat cooking apparatus with series resonant inverter circuit and switches. Hence, Son is solving the same problem of controlling the switches of inverter circuit as the instant claim.
Son teaches “the comparison unit 170 may sense current flowing in the working coil 150 and output the sensed current in the form of a voltage” in column 5, lines 32-35. Thus comparison unit 170 comprises a current sensor.)


    PNG
    media_image4.png
    509
    819
    media_image4.png
    Greyscale

Fig. 2 of Son teaches half-bridge series resonant inverter circuit
“and a control circuit configured to control switching …. based on the .. sensed voltage signal.” (Fig. 2 and 6 in Son teach that controller 180 receives signals from comparator unit. Son teaches “the controller 180 may control switching timings when the inverter driver 145 drives the first switching unit 141 and the second switching unit 142” in column 6, lines 40-45.)
“a comparator module configured to compare the … sensed voltage signal and the …sensed voltage signal to a calculated bias voltage and provide a comparator output,” (Son teaches “The comparison unit 170 may compare the output voltage with the predetermined reference value to output pulses” in column 5, lines 32-35. Here predetermined reference value corresponds to the calculated bias voltage, the output voltage corresponds to sensed voltage.)
“ the calculated bias voltage calculated based on a target current” (The limitation is interpreted as the calculated bias voltage is a predetermined value as described in paragraph [31] of the original disclosure “the target current Itg is used to calculate a bias voltage VZCD for the comparator module 261. The exact calculation of the bias voltage VZCD may change depending upon the exact values of the components used in the circuit and the operating conditions of the circuit.” 
Son teaches “The comparison unit 170 may compare current flowing in the working coil 150 with a predetermined reference value….The comparison unit 170 may compare the output voltage with the predetermined reference value to output pulses. Here, the reference value may include a reference voltage….The controller 180 may determine an average of a plurality of output voltages as a reference voltage. Alternatively, the controller 180 may determine a value greater or less than the average of the plurality of output voltages by a predetermined voltage as a reference voltage, and the predetermined voltage may be changed according to the type of the cooking vessel to be identified. The reference value may be about an average of the values output when the DC voltage is applied to the working coil 150 plural times or more” in column 5, lines 30-32, 34-40, 49-56. Thus Son teaches that the predefined reference value in a comparator is a result effective variable. 
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).)

    PNG
    media_image5.png
    504
    646
    media_image5.png
    Greyscale

Fig. 6 of Son teaches controller making real time decision based on predetermined reference values
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the current sensor, and  control circuit comprising comparator as taught in Son to the cooking circuit of Bassill. One of ordinary skill in the art would have been motivated to do so because it enables the controller to make real time decision based on predetermined reference values as taught in Fig. 6 of Son. )
However, the primary combination of references does not explicitly teach generating two sensor signals based on positive and negative portions of coil current, a control circuit comprising PWM. 
 “a current sensor configured to sense a coil current signal ….corresponding to one of a positive portion or a negative portion of the coil current signal and ….corresponding to the other of the positive portion or the negative portion of the coil current signal; ….based on the first sensed voltage signal ….based on the second sensed voltage signal”(Turki teaches a control unit for series resonant inverter and thus is from the same field as the instant claim. 
Paragraph [38] teaches “FIG. 5 shows a full-bridge inverter according to the invention for a series resonant oscillator circuit, of which the input voltage U.sub.in is constant and which sets the load current I.sub.p”.  
Fig. 6 and paragraph [40] teaches “FIG. 6 shows a schematic diagram of the control device for an inverter according to FIG. 5 which has a series oscillator circuit connected to it on the output side. The control device generates the gate signals G1 to G4 for the switching means S.sub.1 to S.sub.4…. the gate signals G1 to G4 control the switching means S.sub.1 to S.sub.4 in synchronism with the current I.sub.p. To do this, the control device has two comparators 23 and 26 which determine the current direction of the current I.sub.p on the basis of the predefined threshold values I.sub.PosThresh and I.sub.NegThresh.” The output of comparator 23 determines the positive current state of the current I.sub.p, the output of the comparator 26 which determines the negative current state of the current I.sub.p. The outputs of comparators 23, 26 correspond to the sensed voltage signals.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the circuit for generating two sensor signals based on positive and negative portions of coil current as taught in Turki to control the series resonant inverter in Bassill. One of ordinary skill in the art would have been motivated to do so “to provide an inverter with a control device for the switching means of the inverter which are designed in particular as power semiconductors which, with the use of a constant source feeding the inverter, enables a control of the output variable in line with a nominal variable” as taught in paragraph [5] of Turki.)

    PNG
    media_image6.png
    414
    622
    media_image6.png
    Greyscale

Fig. 5 of Turki teaches full bridge series resonant inverter circuit

    PNG
    media_image7.png
    824
    680
    media_image7.png
    Greyscale

Part of Fig. 6 of Turki teaches comparator to detect positive/negative current states
However, the primary combination of references does not explicitly teach a control circuit comprising PWM. 
“and a pulse width modulation module configured to provide a control signal to the plurality of switches based on the comparator output.”(The claim is interpreted as a pulse width modulation module generates an output signal based on an input signal. 
Park teaches a power factor correction circuit comprising “an inductor receiving an input voltage and supplying output power, a power switch connected to the inductor and controlling an inductor current flowing in the inductor, and an auxiliary coil coupled with the inductor with a predetermined turn ratio. The power factor correction circuit controls the output power by controlling a switching operation of the power switch” as taught in abstract. Thus Park is solving the same problem of generating control signal as the instant claim.
Park teaches controller 100 in Fig. 3. Fig. 3 teaches a comparator 132 comparing Vsense to VR4 and sending the output to pulse width modulator 170. Pulse width modulator 170 outputs to a gate driver 180 to generate a control signal for switch M.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the pulse width modulator as taught in Park to control the switches in Bassill. One of ordinary skill in the art would have been motivated to do so because  “The PWM controller 170 receives output signals from the UVLO 110, the zero current detecting unit 120, the maximum current sensor 130, and the duty determining unit 140, and generates a gate driver control signal VGC for switching operation control of the power switch M and outputs the generated signal” as taught in column 10, lines 56-61 in Park.)
Regarding claim 2,
“The circuit of claim 1, wherein the control circuit is configured: compare a magnitude of the first sensed voltage signal to a calculated bias voltage and… compare a magnitude of the second sensed voltage signal to the calculated bias voltage” (The limitation is similar scope to “the control circuit comprises: a comparator module configured to compare the first sensed voltage signal and the second sensed voltage signal to a calculated bias voltage” in claim 1 and therefore rejected under the same argument.)
“ control switching of the first set of switches responsive to determining the magnitude of the first sensed voltage signal is equal to the calculated bias voltage; … control switching of the second set of switches responsive to determining the magnitude of the second sensed voltage signal is equal to the calculated bias voltage.” ( The limitation “responsive to determining the magnitude of the … sensed voltage signal is equal to the calculated bias voltage” is interpreted as comparator output. The limitation is similar scope to “the control circuit comprises:….a …module configured to provide a gate voltage control signal to the plurality of switches based on the comparison comparator output” in claim 1 and therefore rejected under the same argument. )
Regarding claim 3,
 “The circuit of claim 2, the control circuit comprising: a first comparator configured to compare the magnitude of the first sensed voltage signal to the calculated bias voltage and generate a first output responsive to determining the magnitude of the first sensed voltage signal is equal to the calculated bias voltage; and -2- 4882-2337-1266.1Atty. Dkt. No. 062103-1463 a second comparator configured to compare the magnitude of the second sensed voltage signal to the calculated bias voltage and generate a second output responsive to determining the magnitude of the second sensed voltage signal is equal to the calculated bias voltage.” (The limitation “responsive to determining the magnitude of the … sensed voltage signal is equal to the calculated bias voltage” is interpreted as comparator output. The scope of the claim is similar to claim 2 and the limitation “the control circuit comprises: a comparator module configured to compare the first sensed voltage signal and the second sensed voltage signal to a calculated bias voltage and provide a comparator output,” in claim 1; therefore rejected under the same argument.)
Regarding claim 7,
“The circuit of claim 2, wherein the control circuit is configured to control the switching of the plurality of switches based on comparison of the magnitude of the first sensed -3- 4882-2337-1266.1Atty. Dkt. No. 062103-1463voltage signal and the second sensed voltage signal to the calculated bias voltage.” (The scope of the claim is similar to “a control circuit configured to control switching of a first set of one or more of the plurality of switches based on the first sensed voltage signal and a second set of one or more of the plurality of switches based on the second sensed voltage signal, wherein the control circuit comprises:… module configured to compare the first sensed voltage signal and the second sensed voltage signal to a calculated bias voltage” in claim 1 and therefore rejected under the same argument.) 
Regarding claim 8,
“The circuit of claim 2, the control circuit configured to calculate the calculated bias voltage such that the control circuit causes activation of one or more switches of the plurality of switches at a time when magnitudes of the coil current signal, the first sensed voltage signal, and the second sensed voltage signal are zero.” (The limitation is interpreted as calculated bias voltage is optimized to achieve zero-current switching or zero-voltage switching. The scope of the claim is similar to “the calculated bias voltage calculated based on a target current configured to achieve at least one of zero current switching or zero voltage switching” in claim 1 and therefore rejected under the same argument.)
Regarding claim 9,
“The circuit of claim 1, the inverter circuit further comprising a capacitor connected in series with the one or more induction coils, wherein the first set of switches is coupled to the one or more induction coils and the second set of switches is coupled to the capacitor.” (Annotated Fig. 5 of Bassill.)
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassill et al., US 6727482 (hereafter Bassill), Son et al., US 10973091 (hereafter Son), Turki et al. US 20150009732 (hereafter Turki), Park as applied to claim 3 above, and as evidenced by electronics-tutorials.ws/opamp/op-amp-comparator.html, 2017 (hereafter Electronics tutorial).
Regarding claim 4,
“The circuit of claim 3, wherein the first comparator is configured to generate the first output to have a rising edge responsive to determining the magnitude of the first sensed voltage signal is equal to the calculated bias voltage and the second comparator is configured to generate the second output to have a rising edge responsive to determining the magnitude of the second sensed voltage signal is equal to the calculated bias voltage,” ( The limitation is describing a non-inverting comparator circuit where the calculated bias voltage is added to negative terminal and sensed voltage is added to positive terminal of an op-amp comparator as evidenced in Electronics tutorial. Electronics tutorial teaches that when voltages at positive and negative terminals become equal, the comparator generates a rising edge or a falling edge.

    PNG
    media_image8.png
    893
    1752
    media_image8.png
    Greyscale

Screenshot of Electronics Tutorial teaches a comparator 
Son teaches a non-inverting comparator in Fig. 3 and column 6, lines 11-26.

    PNG
    media_image9.png
    406
    483
    media_image9.png
    Greyscale

Fig. 3 of Son teaches a non-inverting comparator
“ the control circuit further comprising: a first rising edge detector configured to detect the rising edge of the first output of the first comparator, the control circuit configured to control switching of the first set of switches based on an output of the first rising edge detector; and a second rising edge detector configured to detect the rising edge of the second output of the second comparator, the control circuit configured to control switching of the second set of switches based on an output of the second rising edge detector.”  (Bassill does not teach a rising edge detector. 
Turki teaches flip-flop circuit 1,2,3,4 in Fig. 6 that generate switching signals for the switches based on outputs of comparators 23 and 26. Here flip-flops 1-4 correspond to the rising edge detector. The limitation “configured to detect the rising edge of the first output of the first comparator” is describing what an edge detector does.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the rising edge detector as taught in Turki to the control circuit in Bassill. One of ordinary skill in the art would have been motivated to do so because it offers “the advantage of an adaptation to changes in the transmission medium, such as e.g. a change in the inductances due to mechanical influence, ageing of the capacitors, heating, etc.” as taught in paragraph [5] of Turki.)
Regarding claim 5,
“wherein the control circuit is configured to transmit the first set of control signals to the first set of switches and the second set of control signals to the second set of switches.” (Bassill teaches in Fig. 3 and 5 that control circuit 130 transmits control signals Vc1 and Vc2 to switches 11, 41 and 31, 21 respectively.)
“The circuit of claim 4, the control circuit further comprising: a first control signal generator configured to generate a first set of one or more control signals configured to control the switching of the first set of switches based on the output of the first rising edge detector; and a second control signal generator configured to control the switching of the second set of switches based on the output of the second rising edge detector;” (Bassill teaches controller 130 generates control signals. However, Bassill does not explicitly teach control signal generation based on edge detector. 
Turki teaches a PWM controller to control series oscillator circuit based on sensed current in paragraph [12]. Fig. 6 of Turki teaches flip-flops as rising edge detectors that changes state based on the sensed current. Hence PWM controller is a signal generator operated based on edge detectors. Turki also teaches multiple flip-flops generating multiple control signals for controlling different switches.
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to add the PWM controller as taught in Turki to the circuit in Bassill. One of ordinary skill in the art would have been motivated to do so because it offers “the advantage of an adaptation to changes in the transmission medium, such as e.g. a change in the inductances due to mechanical influence, ageing of the capacitors, heating, etc.” as taught in paragraph [5] of Turki.)
Regarding claim 6,
“The circuit of claim 5, wherein the first set of control signals and the second set of control signals are pulse width modulation (PWM) signals.” (Similar scope to “a pulse width modulation module configured to provide a control signal to the plurality of switches” in claim 1 and therefore rejected under the same argument.)  
Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bassill et al., US 6727482 (hereafter Bassill), and further in view of Son et al., US 10973091 (hereafter Son), Turki et al. US 20150009732 (hereafter Turki), Park.
Regarding claim 18,
“A circuit for inductively heating cookware, the circuit comprising: a series resonant inverter circuit comprising a plurality of switches and one or more induction coils structured to inductively couple to the cookware to heat the cookware, 
the inverter circuit comprising a voltage sensor configured to sense a voltage across at least one of the plurality of switches; 
and a control circuit configured to control switching of a first set of one or more of the plurality of switches based the voltage sensed across the at least one of the plurality of switches based on a second sensed voltage signal, 
wherein the control circuit comprises: a comparator module configured to compare the first sensed voltage signal and the second sensed voltage signal to a calculated bias voltage and provide a comparator output, the calculated bias voltage calculated based on a target current configured to achieve at least one of zero current switching or zero voltage switching; and a pulse width modulation module configured to provide a control signal to the plurality of switches based on the comparator output.” (Claim 18 is similar scope to claim 1 as explained in claim interpretation and therefore rejected under the same argument.)
Regarding claim 19,
“The circuit of claim 18 wherein the control circuit is configured to compare a magnitude of the voltage sensed to a calculated bias voltage and control switching of a set of the plurality of switches.” (Similar scope to claim 7 and therefore rejected under the same argument.)
Regarding claim 20,
“The circuit of claim 19, wherein the calculated bias voltage is zero.” (Bassill does not explicitly teach a comparator. 
Son teaches a comparator 171 where reference voltage at negative input can be varied between near zero to supply voltage by choosing the resistor values across the voltage divider. Hence the reference voltage is a result effective variable that can be varied from zero to supply voltage.

    PNG
    media_image10.png
    474
    594
    media_image10.png
    Greyscale

Fig. 3 of Son teaches a comparator comparing voltage values
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to set the reference voltage as zero as taught by Son to the cooking circuit of Bassill. One of ordinary skill in the art would have been motivated to do so because it enables the controller to make real time decision based on predetermined reference values as taught in Fig. 6 of Son. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).)

Response to Arguments
Applicant’s arguments filed on March 21, 2022 with respect to claim(s) 1-9, 18-20 have been considered but are not persuasive. 
The applicant’s argues on pages 11-13  of the remarks that Bassill teaches away from using pulse width modulation to achieve zero voltage switching citing column 1, lines 50-56 of Bassill. The argument is moot because the current office action does not rely on Bassill to teach pulse width modulation. 
The applicant argues on page 13 that Turki does not teach comparing voltages. The argument is moot because the current office action does not rely on Turki to teach voltage comparison. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341. The examiner can normally be reached Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA FERDOUSI/
Examiner, Art Unit 3761                                                                                                                                                                                             
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761